In an action to recover damages for personal injuries, the plaintiff appeals *592from an order of the Supreme Court, Kings County (Kramer, J.), dated August 9, 2002, which granted the motion of the defendant Salty Dog Rest., Ltd., to vacate an order of the same court dated July 27, 2001, granting the plaintiffs motion for leave to enter a judgment upon its default in appearing or answering.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in vacating the default (see Braddy v 601 Crown St. Corp., 282 AD2d 638 [2001]). Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.